DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-16 of U.S. Patent No. 11,147,181.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present invention are recited in the patent with minor differences in wording.  Claim 7 is recited in claim 2 of the patent, claim 8 is recited in claim 3, claim 9 is recited in claim 4, and so on.  Furthermore, limitations of claim 15 is recited in claim 7 of the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "said third and fourth network data switches" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of continuing prosecution, examiner assumes that claim 20 is dependent on claim 9 where the first instance of the above limitation is found.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFerdinando (pub #US 20200314025 A1) in view of Doerenberg (patent #US 7206877 B1).
Regarding claim 1, DiFerdinando discloses an industrial automation input/output (I/O) system (system shown in 1C, details shown in subsequent figures) comprising: a redundant network adapter (crossbar switch elements L1-L5 connecting to external I/O ports, paragraph 60); a redundant I/O module (group of I/O ports 1004, paragraph 60); a redundant network to operably connect the redundant network adapter to the redundant I/O module (the entire network shown in figure 1C, note the elements of the network, A-K, are all interconnected through multiple paths shown in figure 1C); the redundant network comprising at least one Ethernet switch (Ethernet network, so switches are implicitly Ethernet compatible, paragraphs 15, 22) for providing data communications paths between the redundant network adapter and redundant I/O module.
DiFerdinando does not disclose explicitly that the data communications are independent.  However, Doerenberg discloses network that is redundant and have duplicate elements that operate independently (fault tolerant data communication network; details on components and topology in column 7, line 6 – column 8, line 9).
Therefore, it would have been obvious for a person of ordinary skill in the art to combine teachings of DiFerdinando with Doerenberg by using an independent and redundant network in the system of DiFerdinando by using duplicate components for the benefit of fault tolerance (Doerenberg).
Regarding claim 2, the above combination discloses I/O system of claim 1, further comprising a base, wherein the redundant network adapter comprises first and second adapter modules each independently removable from the base (linecard with pluggable interfaces, paragraph 72, duplicate components taught by Doerenberg as shown in rejection of claim 1 above).
Regarding claim 3, the above combination discloses I/O system of claim 2, wherein the redundant /O module comprises first and second /O devices each independently removable from the base (linecard with pluggable interfaces, paragraph 72, duplicate components taught by Doerenberg as shown in rejection of claim 1 above).
Regarding claim 4, the above combination discloses I/O system of claim 3, wherein the redundant network comprises first and second Ethernet switches each independently removable from the base (linecard with pluggable interfaces, paragraph 72, duplicate components taught by Doerenberg as shown in rejection of claim 1 above).
Regarding claim 5, the above combination discloses I/O system of claim 1, further comprising a base, wherein the redundant /O module comprises first and second I/O devices each independently removable from the base (linecard with pluggable interfaces, paragraph 72, duplicate components taught by Doerenberg as shown in rejection of claim 1 above).
Regarding claim 6, the above combination discloses I/O system of claim 1, further comprising a base, wherein the redundant network comprises first and second Ethernet switches each independently removable from the base (linecard with pluggable interfaces, paragraph 72, duplicate components taught by Doerenberg as shown in rejection of claim 1 above).
Regarding claim 7, examiner notes that the claim is substantially similar to claim 1 above in regards to network elements and having duplicate elements for redundancy.  The same grounds of rejection are applied.  Furthermore, note that DiFerdinando discloses a backplane for the structure of the network system (paragraph 32).
Regarding claim 8, the above combination discloses the modular I/O system of claim 7, and further comprising first and second network data switches physically connected to said network adapter (L1-L5, paragraph 60, DiFerdinando), wherein said first network data switch is operably connected to said first backplane data network (first group of servers connected to L1) and said second network data switch is operably connected to said second backplane data network (second group of servers connected to L2, paragraph 60, DiFerdinando).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C SUN/Primary Examiner, Art Unit 2181